Order entered February 24, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-01545-CV

                      IN THE MATTER OF DEMPSTER A. ROSS

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-02315-2019

                                       ORDER

      On February 19, 2020, after being notified by the trial court clerk that no

final judgment had yet been signed, we ordered appellant to file a letter brief

addressing the Court’s jurisdiction in light of the lack of judgment. Since then, a

supplemental clerk’s record has been filed containing a copy of the final judgment.

      As a final judgment has been rendered, we VACATE our February 19th

order directing appellant to file a jurisdictional letter brief. And, as our jurisdiction

is no longer at issue, we ORDER court reporter Destiny M. Moses to file the

reporter’s record no later than March 26, 2020.
      We DIRECT the Clerk of the Court to send appellant a copy of the

supplemental clerk’s record. We further DIRECT the Clerk of the Court to send

a copy of this order to Ms. Moses and the parties.

                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE